Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 3-8, 10-15, 17-23 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 10,803,507) in view of Aflalo (US 10,878,486) in further view of Price (US 10,733,656).
		
Referring to Claim 1, Verma teaches a computer-implemented method comprising:
displaying, by at least one hardware processor, a plurality of graphical widgets to be displayed concurrently on a computing device of a user, each one of the plurality of graphical widgets comprising a corresponding identifier, a corresponding plurality of attribute types for the corresponding identifier, and a corresponding attribute value for each one of the plurality of attribute types (see Verma Fig. 1, a set of different laptops with corresponding item identifiers (Laptop A, Laptop B, etc), corresponding attribute types (Rating, Price, Weight, etc), and corresponding attribute values ($249.00, $250.98, $219.99, etc) for each item; also see Verma Col. 2 lines 31-38, the output may include lists, grids, webs, graphical user interfaces, image of items shaving attributes positioned within each image, etc);
receiving, by the at least one hardware processor from the computing device, a request for one or more additional graphical widgets, the request indicating at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the request also indicating at least one corresponding attribute value for each one of the at least one of the plurality of graphical widgets, the at least one corresponding attribute value having been selected by the user for use in determining the one or more additional graphical widgets (see Verma Col. 5 line 49 to Col. 6 line 10, the user can select one of the product attributes to display more products having that selected attribute
determining, by the at least one hardware processor, the one or more additional graphical widgets from amongst a plurality of additional graphical widgets based on the at least one corresponding attribute value indicated by the request (see Verma Col. 5 line 49 to Col. 6 line 10 and Fig. 3, a user selected an attribute value of 8GB of ram for a laptop);
displaying, by the at least one hardware processor, the determined one or more additional graphical widgets to be displayed concurrently on the computing device along with the at least one of the plurality of graphical widgets selected by the user for concurrent display with the one or more additional graphical widgets, the determined one or more additional graphical widgets each comprising a corresponding identifier, the plurality of attribute types, and a corresponding attribute value for each one of the plurality of attribute types (see Verma Col. 5 line 49 to Col. 6 line 10 and Fig. 3, the result of the user’s selection of the 8GB laptops caused the server to filter the products and display laptops that have 8GB of ram).
Verma teaches a plurality of attribute types, but does not teach wherein each graphical widgets comprises each of the attribute types. However, Aflalo teaches wherein each graphical widget comprises each attribute type (see Aflalo Fig. 10H, each product bar (widget) includes “price” and “color” which are the attribute types). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Verma would continue to teach product widgets and attribute types (ex., see Verma Fig. 1) 
	The combination does not explicitly teach wherein the displaying the determined one or more additional graphical widgets to be displayed comprises removing a remaining portion of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device. However, Price teaches wherein displaying a determined one or more additional graphical widgets to be displayed comprises removing a remaining portion of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device (see Price Col. 11 lines 26-40, Col. 11 line 59 to Col. 12 line 4, and Fig. 5, 7 items 630, 670, the user sets a hard indicating the user only wants to view certain items such as cars that are blue, and the system removes cars that are not blue, and the resulting set is output to the user device). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would help customers make more optimal purchase decisions due to accessible and digestible information (see Price Col. 1 lines 29-31). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of Verma and Aflalo would continue to teach product filtering, except that now the filter would exclude widgets not matching the filter from display according to the teachings of Price. This is a predicable result of the combination.

see Aflalo Fig. 10H then 12C; also see Col. 53 line 63 to Col. 54 line 18, the user can swipe on one of the product widgets to remove it).

	Referring to Claim 4, the combination teaches the computer-implemented method of claim 1, wherein the request is received in response to the user selecting a selectable user interface element configured to remove one of the plurality of graphical widgets other than the selected at least one of the plurality of graphical widgets from display on the computing device (see Aflalo Fig. 10H then 12C; also see Col. 53 line 63 to Col. 54 line 18, the user can swipe on one of the product widgets to remove it while leaving the other product widget).

	Referring to Claim 5, the combination teaches the computer-implemented method of claim 1, wherein each attribute value is selectable via a corresponding selectable user interface element on the corresponding one of the plurality of graphical widgets (see Verma Col. 5 line 49 to Col. 6 line 10 and Fig. 3).

	Referring to Claim 6, the combination teaches the computer-implemented method of claim 1, wherein each one of the plurality of widgets is configured to enable the user to select any of the attribute values as a filter criterion for determining the one or more additional graphical widgets and to enable the user to select any of the attribute see Price Fig. 5 and Col. 11 line 59 to Col. 12 line 31, the user can hard filter an attribute value such as color “blue” and the user can place an importance on any attribute value such as fuel economy “20 mpg” such that a hard filter eliminates non-matching items from display whereas importance doesn’t hard filter, but rather adjusts the sort score, which is further depicted in tables 1-2).
In addition, and in the alternative, the examiner notes that this particular claim is a method claim and therefore defined by its functions. Accordingly, what the widget is “configured to enable” is not a method step and therefore is given little to no patentable weight because it does not create a manipulative difference on how the data is displayed.

	Referring to Claim 7, the combination teaches the computer-implemented method of claim 6, wherein selection of one of the attribute values as the filter criterion causes graphical widgets having the selected one of the attribute values to be selected for inclusion in the one or more additional graphical widgets over graphical widgets not having the selected one of the attribute values (see Price Col. 11 lines 26-40, Col. 11 line 59 to Col. 12 line 4, and Fig. 5, 7 items 630, 670).

	Referring to Claim 21, the combination teaches the computer-implemented method of claim 6, wherein each one of the plurality of widgets is configured to enable see Price Fig. 5, the interface elements to add hard filters are different than the importance slider interface elements).
	In addition, and in the alternative, the examiner notes that this particular claim is a method claim and therefore defined by its functions. Accordingly, what the widget is “configured to enable” is not a method step and therefore is given little to no patentable weight because it does not create a manipulative difference on how the data is displayed.

	Referring to Claims 8, 10-15, 17-20, 22-23, these claims are similar to claims 1, 3-7, 21 and are therefore rejected using the same reasons and rationale.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/16/21, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Price (US 10,733,656).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684